          Case 2:20-cv-00753-RJC Document 34-1 Filed 04/28/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


  BENJAMIN RAMEY, LOURDES
  BURGOS, and TYLER THOMSON, on
  behalf of himself and all others similarly
  situated,                                     Civil Action No. 2:20-cv-00753-RJC
                           Plaintiffs,

          v.

  THE PENNSYLVANIA STATE
  UNIVERSITY,

                            Defendant.



         [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE
    SUPPLEMENTAL BRIEFS REGARDING DEFENDANT’S MOTION TO DISMISS

       On this ___ day of _______________, 2021, and upon consideration of the Plaintiffs’

Motion for Leave to File Supplemental Briefs Regarding Defendant’s Motion to Dismiss, it is

hereby ORDERED that the Motion is GRANTED.

       IT IS ORDERED that that parties may file supplemental briefs, limited to ten (10) pages,

within fourteen (14) days of this Order.




 Dated:
                                                Robert J. Colville
                                                United States District Judge
